                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                                  CEDAR RAPIDS DIVISION


    JEREMY KARG, MATTHEW R.                                      Case No. 1:18-cv-00134-CJW-KEM
    LAMARCHE, CYNTHIA K. MARSHALL,
    SHIRLEY RHODES, and JEANINE E. VEGA,                         UNRESISTED MOTION FOR
    on behalf of themselves and all others similarly             PRELIMINARY APPROVAL OF
    situated,                                                    CLASS ACTION SETTLEMENT

                       Plaintiffs,

           v.
                                                                 Judge: Hon. C.J. Williams
    TRANSAMERICA CORPORATION;                                    Magistrate: Hon. Kelly Mahoney
    TRUSTEES OF THE AEGON USA, INC.
    PROFIT SHARING TRUST; and DOES 1–40;

                       Defendants.


           PLAINTIFFS’ UNRESISTED MOTION 1 FOR ENTRY OF PRELIMINARY
                    APPROVAL OF CLASS ACTION SETTLEMENT

          Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs Jeremy Karg,

Matthew R. Lamarche, Cynthia K. Marshall, Shirley Rhodes, and Jeanine E. Vega (“Plaintiffs”),

now move the Court to enter an order preliminarily approving the Class Action Settlement reached

by the Parties to resolve the class claims.

          In support of this motion, Plaintiffs rely upon the accompanying Memorandum of Law in

Support of Plaintiffs’ Unresisted Motion for Entry of Preliminary Approval Order; the

Declarations of counsel Charles Field and Plaintiffs in Support of Plaintiffs’ Unresisted Motion




1
  This motion is unresisted by Defendants in all respects except for (1) Class Counsel’s estimated value of the Non-
Monetary Relief provided for in the Settlement and (2) the total fees, expenses, and incentive awards Class Counsel
intends to seek in its Fee and Expense Application, both of which are detailed in the accompanying Memorandum of
Law in support of this Motion. As noted in the parties’ Settlement Agreement, Defendants have reserved the right to
oppose Class Counsel’s Fee and Expense Application.

                                                        1
for Preliminary Approval Order; the Class Action Settlement Agreement; and all other records,

pleadings, and papers on file in this action.

       Plaintiffs respectfully request that the Court enter an order:

       1. Granting preliminary approval of the settlement;

       2. Enjoining class members from pursuing any claims that arise out of or relate in any

           way to the claims at issue in this action pending final approval of the settlement;

       3. Directing notice to class members and approving the plan and the form of notice;

       4. Directing a procedure for any class member to make a comment in support or in

           opposition to the Settlement Agreement;

       5. Appointing Analytics Consulting LLC as Settlement Administrator and Escrow Agent;

       6. Scheduling a Fairness Hearing; and

       7. Scheduling a Hearing on Class Counsel’s application for fees and costs and the

           payment of service awards.

Dated: June 23, 2021                            /s/ J. Barton Goplerud
                                                J. Barton Goplerud (Iowa Bar # AT0002983)
                                                Brandon M. Bohlman (Iowa Bar # AT0011668)
                                                Brian O. Marty (Iowa Bar # AT0011622)
                                                SHINDLER, ANDERSON, GOPLERUD & WEESE, PC
                                                5015 Grand Ridge Drive, Suite 100
                                                West Des Moines, Iowa 50265
                                                Telephone: (515) 223-4567
                                                Facsimile: (515) 223-8887
                                                goplerud@sagwlaw.com
                                                bohlman@sagwlaw.com
                                                marty@sagwlaw.com

                                                *Charles H. Field
                                                SANFORD HEISLER SHARP, LLP
                                                655 West Broadway, Suite 1700
                                                San Diego, CA 92101
                                                Telephone: (619) 577-4252
                                                Facsimile: (619) 577-4250
                                                cfield@sanfordheisler.com

                                                  2
*Kevin Sharp
SANFORD HEISLER SHARP, LLP
611 Commerce Street, Suite 3100
Nashville, TN 37203
Telephone: (615) 434-7000
Facsimile: (615) 434-7020
ksharp@sanfordheisler.com

*Robert Van Someren Greve
*Shaun Rosenthal
SANFORD HEISLER SHARP, LLP
700 Pennsylvania Avenue SE, Suite 300
Washington, DC 20003
Telephone: (202) 499-5200
Facsimile: (202) 499-5199
rvansomerengreve@sanfordheisler.com
srosenthal@sanfordheisler.com

*Admitted pro hac vice




  3
4
